NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                         Electronically Filed
                                                         Intermediate Court of Appeals
                                                         CAAP-XX-XXXXXXX
                                                         17-AUG-2021
                                                         07:46 AM
                                                         Dkt. 68 SO
                                  NO. CAAP-XX-XXXXXXX


                        IN THE INTERMEDIATE COURT OF APPEALS

                                OF THE STATE OF HAWAI#I


                    PALIKSRU BROOKS, Plaintiff-Appellant,
                                       v.
              KONA COAST SHELLFISH, L.L.C., Defendant-Appellee,
                                      and
                   DOE PERSONS 1-10; DOE PARTNERSHIPS 1-10;
            DOE CORPORATIONS 1-10; ROE "NON-PROFIT" CORPORATIONS
                  1-10, AND ROE GOVERNMENTAL ENTITIES 1-10,
                                  Defendants


             APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                          (CIVIL NO. 3CC17100305K)

                             SUMMARY DISPOSITION ORDER
            (By:     Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

                   Plaintiff-Appellant Paliksru Brooks appeals from:
(1) the "Order Granting Defendant Kona Coast Shellfish, LLC's
Motion to Dismiss First Amended Complaint Filed November 14,
2017, Filed January 29, 2018," entered by the Circuit Court of
the Third Circuit on March 23, 2018; and (2) the "Final Judgment"
in favor of Defendant-Appellee Kona Coast Shellfish, LLC entered
on June 25, 2018.1 For the reasons explained below, we vacate
the Order and the Judgment and remand for further proceedings.
          Brooks filed a civil complaint against Kona Coast, his
former employer. He filed an Amended Complaint on November 14,
2017.       Kona Coast filed a motion to dismiss under Rule 12(b)(6)



        1
                   The Honorable Melvin H. Fujino presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of the Hawai#i Rules of Civil Procedure (HRCP).2        The motion was
heard on February 21, 2018.     The circuit court orally granted the
motion. The Order was entered on March 23, 2018. The Judgment
was entered on June 25, 2018. This appeal followed.
          A circuit court's ruling on an HRCP Rule 12(b) motion
to dismiss is reviewed de novo. Bank of Am., N.A. v. Reyes-
Toledo, 143 Hawai#i 249, 256, 428 P.3d 761, 768 (2018). The
circuit court's stated reasons for its decision neither bind nor
restrict our appellate review.

          [A] complaint should not be dismissed for failure to state a
          claim unless it appears beyond doubt that the plaintiff can
          prove no set of facts in support of [their] claim that would
          entitle [them] to relief. The appellate court must
          therefore view a plaintiff's complaint in a light most
          favorable to [the plaintiff] in order to determine whether
          the allegations contained therein could warrant relief under
          any alternative theory. For this reason, in reviewing a
          circuit court's order dismissing a complaint the appellate
          court's consideration is strictly limited to the allegations
          of the complaint, and the appellate court must deem those
          allegations to be true.

Id. at 257, 428 P.3d at 769 (cleaned up) (emphasis added).
          The notice-pleading standard governs in Hawai#i.
Reyes-Toledo, 143 Hawai#i at 263, 428 P.3d at 775. HRCP Rule
8(a) states, in relevant part, that "[a] pleading which sets
forth a claim for relief . . . shall contain (1) a short and
plain statement of the claim showing that the pleader is entitled
to relief, and (2) a demand for judgment for the relief the
pleader seeks."



     2
          HRCP Rule 12 provides, in relevant part:
          Rule 12. DEFENSES AND OBJECTIONS — WHEN AND HOW PRESENTED —
          BY PLEADING OR MOTION — MOTION FOR JUDGMENT ON THE
          PLEADINGS.

          . . . .
          (b) How Presented. Every defense, in law or fact, to a
          claim for relief in any pleading, whether a claim,
          counterclaim, cross-claim, or third-party claim, shall be
          asserted in the responsive pleading thereto if one is
          required, except that the following defenses may at the
          option of the pleader be made by motion: . . . (6) failure
          to state a claim upon which relief can be granted[.]

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Amended Complaint alleged that Brooks is
Micronesian-Kosraean and had worked for Kona Coast as an algae
technician since 2011. For purposes of our appellate review we
assume (but do not decide) that the following allegations
contained in the Amended Complaint are true:

                10.   [Brooks] belongs to the protected class of
          individuals because of his ancestry and national origin
          (i.e., Micronesian-Kosrae [sic]).

                11.   During his employment, [Brooks] was subjected to
          a continuing course or pattern of discriminatory acts by
          [Kona Coast]'s representatives, including its management
          employees, that escalated in frequency and intensity,
          intending to create a hostile work environment.
                . . . .
                14.   [Brooks] would raise the algae, clean and
          maintain the algae tanks. He took his job seriously and
          because of his efforts he increased the production levels
          and quality of algae being raised on site and through his
          efforts of observation, trial and error, he resolved
          persistent problems of poor algae production, die off and
          contamination.

                15.   Often and during the calendar year of 2016,
          [Brooks] worked seven (7) days a week without additional
          compensation or overtime.

                . . . .

                24.    . . . [Brooks]'s supervisors, [sic]
          discriminated against [Brooks] by ridiculing him in front of
          his co-workers, refused to acknowledge him for his work, and
          refused to do anything when he raised his concerns and
          complaints of discrimination and disparate treatment within
          the company.
                . . . .

                27.   In April of 2016, [Brooks] was told by [the Farm
          Manager] that he was being promoted and would be given a
          raise of $1.00 per hour.

                28.    In May of 2016, [Brooks]'s promotion and raise
          was announced to his co-workers in a team meeting by [his
          supervisor].
                29.   [Brooks] waited patiently for his promotion and
          raise but he never received his promotion or raise until the
          end of August of 2016, after [Brooks] had to ask [the Farm
          Manager] what had happened to his promotion and raise.
                30.   [Brooks]'s promotion was a sham because it just
          meant that in addition to maintaining and raising algae, he
          would now be responsible for maintaining and raising clams.




                                    3
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              31.   In August of 2016, [Brooks] told [the Farm
        Manager] that his wages were unfair and that he was being
        paid $2.00 an hour less that [sic] his co-worker[.] . . .

              . . . .
              39.   [Brooks] complained about the disparate hourly
        wage, bonuses and promotion, including but not limited to
        [working through his 30-minute lunch period, but being
        docked 30 minutes of overtime]. . . .

              40.   [Brooks] was subjected to overt workplace
        discrimination by [his supervisor], including but not
        limited to:
                    a.    . . . [Brooks's supervisor]   mocked and
              humiliated [Brooks], in the presence of   . . .
              co-workers that [Brooks] couldn't speak   "good
              English." [Brooks] estimated [Brooks's    supervisor]
              did this over ten (10) times[.] . . .
                    . . . .

                    f.    After having informed [Brooks] about his
              raise and promotion, and announcing it to [Brooks]'s
              co-workers, [Brooks's supervisor] deliberately and
              intentionally withheld [Brooks]'s raise and promotion,
              until [Brooks] had to make a complaint to the Farm
              Manager[.]

                    g.    [Brooks's supervisor] ridiculed and
              humiliated [Brooks] in the presence of [Brooks]'s
              co-workers, that he couldn't spell properly, because
              someone misspelled the word "bucket" on the office
              "Things to Buy" board. . . .

                    . . . .

              41.   . . . [Kona Coast's] Farm Manager and . . .
        Human Resources Specialist, [sic] were aware of [Brooks]'s
        concerns and complaints but did nothing about it [sic], no
        investigation was conducted and [Kona Coast] did not take
        any remedial action.

              42.   On or about January 5, 2017, [Brooks]'s level of
        mistrust and stress resulting from [his supervisor]'s
        discriminatory mistreatment and the refusal to act or
        conduct any investigation into [Brooks]'s concerns and
        complaints, was so severe and pervasive that [Brooks] could
        no longer tolerate the workplace conditions and felt he had
        no other choice but to resign and was constructively
        discharged.
              . . . .
              45.   [Brooks]'s supervisor and management employees
        had a pattern and practice of discriminating against
        [Brooks] due to his ancestry and national origin, i.e.,
        Micronesian-Kosrae [sic], as previously alleged herein.
              . . . .



                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                55.   [Kona Coast]'s actions were severe and pervasive
          and created a hostile and abusive workplace environment,
          which unreasonably interfered with [Brooks]'s work
          performance as detailed, supra.
                . . . .

                61.   [Brooks] is a member of a protected class
          (Micronesian-Kosrae [sic]); similarly situated females and
          males were treated differently than [Brooks] and disparate
          treatment occurred because of [Brooks]'s ancestry and
          national origin.

Count I alleged that Kona Coast discriminated against Brooks in
violation of Hawaii Revised Statutes (HRS) § 378-2.3 Count II
alleged Kona Coast allowed Brooks to be subject to a hostile work
environment in violation of HRS § 378-2. Count III alleged that
Brooks was subject to disparate treatment based upon his ancestry
and national origin in violation of HRS § 378-2. Count IV,
titled "Wilful and Wanton Misconduct[,]" alleged that Kona Coast
intentionally injured Brooks. The Amended Complaint prays for
"general and special damages[,]" "reinstatement, back salary and
fringe benefits[,]" "front pay and accrued benefits[,]"
"compensatory damages," attorney's fees and costs, pre- and post-
judgment interest, and "such other relief" as the court "may deem
just and proper."
          Kona Coast argues that Brooks's Amended Complaint
failed to plead: that he was mocked and treated unequally because
of his race or ancestry; that the alleged misconduct relating to
overtime, bonuses, hourly raises, and promotions was severe or
pervasive; or that Brooks was constructively discharged because
of discrimination based on race or ancestry. However, "HRCP Rule


     3
          HRS § 378-2 (2015), provides, in relevant part:
          § 378-2 Discriminatory practices made unlawful; offenses
          defined. (a) It shall be an unlawful discriminatory
          practice:

                (1)   Because of race, . . . [or] ancestry[:]
                      (A)   For any employer to . . .
                            discriminate against any individual
                            in compensation or in the terms,
                            conditions, or privileges of
                            employment[.]

                                    5
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


8(a)(1) does not require the pleading of facts[.]" Reyes-Toledo,
143 Hawai#i at 258, 428 P.3d at 770 (citation omitted). Compare
HRCP Rule 8(a)(1) with HRCP Rule 9(c) ("In pleading the
performance or occurrence of conditions precedent, it is
sufficient to aver generally that all conditions precedent have
been performed or have occurred. A denial of performance or
occurrence shall be made specifically and with particularity.")
and HRCP Rule 9(g) ("When items of special damage are claimed,
they shall be specifically stated."). We also note that HRCP
Rule 8(f) requires that we construe Brooks's Amended Complaint
"as to do substantial justice."
           We conclude that the Amended Complaint provided fair
notice to Kona Coast that Brooks was asserting claims for
violation of HRS § 378-2 based on his race and ancestry. The
Amended Complaint alleged that Brooks belonged to a class of
persons protected by the statute; that he was qualified for his
position and performed his job satisfactorily; that he
experienced various adverse employment actions; and that
circumstances surrounding the alleged adverse employment actions
gave rise to an inference of discrimination. See U.S. Equal
Emp't Opportunity Comm'n v. Glob. Horizons, Inc., 904 F. Supp. 2d
1074, 1087 (D. Haw. 2012) (concerning motion to dismiss complaint
under Title VII of the Civil Rights Act of 1964 to correct
allegedly unlawful employment practices on the basis of national
origin and race).4 Kona Coast's arguments to the contrary go to
the merits of Brooks's claims, not to the sufficiency of his
pleading.
           Based on the foregoing, we vacate the "Order Granting
Defendant Kona Coast Shellfish, LLC's Motion to Dismiss First
Amended Complaint Filed November 14, 2017, Filed January 29,
2018," entered on March 23, 2018, and the "Final Judgment"



      4
             Federal courts' interpretations of Title VII of the Civil Rights
Act of 1964 are persuasive, although not controlling, over a Hawai#i state
court's interpretation of HRS § 378-2. Arquero v. Hilton Hawaiian Vill. LLC,
104 Hawai#i 423, 429–30, 91 P.3d 505, 511–12 (2004).

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


entered on June 25, 2018, and remand to the circuit court for
further proceedings.
          DATED: Honolulu, Hawai#i, August 17, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Ted H. S. Hong,                       Chief Judge
for Plaintiff-Appellant.
                                      /s/ Keith K. Hiraoka
John Rhee,                            Associate Judge
Shannon M.I. Lau,
for Defendant-Appellee.               /s/ Karen T. Nakasone
                                      Associate Judge




                                  7